Lumpkin, J.
1. The evidence was sufficient to authorize the verdict. The motion for a new trial was based only on the grounds that the verdict was contrary to law and evidence, and the weight of the evidence, and without evidence to support it. The presiding judge approved the finding, and this court will not interfere.
2. Although the evidence for the plaintiff might have- authorized a verdict for a greater amount than that found, under th& facts of the case this will not necessitate a reversal on motion of the defendant.

Judgment affirmed.


All the Justices concur.